Citation Nr: 1008068	
Decision Date: 03/04/10    Archive Date: 03/11/10

DOCKET NO.  08-11 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a psychiatric 
disorder to include posttraumatic stress disorder (PTSD) 
and/or panic disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1969 to March 
1973.
  
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in July 2007 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, after a review of the record, the Board has 
determined that further development is necessary before 
adjudication of the claim

In a July 2007 letter, the Veteran stated that he has been in 
receipt of Social Security Administration (SSA) Disability 
Benefits since 1982 in part due to his diagnosis of a panic 
disorder.  The Veteran's representative asserted in the 
February 2010 informal hearing presentation that the medical 
records used by SSA should be considered in support in 
support of his claim for a psychiatric disorder to include 
PTSD and panic attacks.  She also indicated that the records 
may be relevant for his hearing loss claim.  Where VA has 
actual notice of the existence of records held by SSA, which 
appear relevant to a pending claim, VA has a duty to assist 
by requesting those records from SSA.  See Murincsak v. 
Derwinski, 2 Vet. App. 363, 369-70 (1992).  In addition, the 
duty to assist a claimant in obtaining records held by SSA is 
not limited to issues involving unemployability status or 
severity of service-connected disorders, but extends to 
claims for service connection.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The Court of Appeals for Veterans 
Claims (Court) held that SSA records could not be 
unilaterally deemed irrelevant by VA because the possibility 
that such records contain relevant evidence pertaining to 
etiology cannot be foreclosed absent a review of these 
records.  Id. at 187-88.  Therefore, the Board concludes that 
a remand is necessary to obtain any SSA disability 
determination and medical records associated with the 
determination.

The Board observes that the Veteran was provided with a VA 
examination in June 2007 with respect to his PTSD claim.  The 
examiner determined that PTSD is not an accurate diagnosis of 
the Veteran's mental disorder and he provided a diagnosis of 
panic disorder with agoraphobia.  The examiner did not 
provide an opinion on whether the Veteran's current diagnosis 
of a panic disorder with agoraphobia is caused by or related 
to military serviced.  In light of the fact the record does 
not contain the medical records from the SSA disability 
determination from the early 1980's that was granted in part 
on his psychiatric disorder and that the VA examiner did not 
provide a rationale on whether the diagnosis of panic 
disorder with agoraphobia was related to military service, 
the Board finds that the Veteran should be provided with a 
new VA examination after the RO attempts to obtain the 
Veteran's SSA disability records.  

Accordingly, the case is REMANDED for the following action:

1.	Contact the Social Security 
Administration (SSA) and request 
copies of any disability 
determination and the medical 
records used by that agency in 
making the determination on behalf 
of the Veteran for SSA benefit 
purposes.  All records received 
should be associated with the 
Veteran's claims folder.  If the 
search for such records has negative 
results, a statement to that effect 
should be placed in the Veteran's 
claims folder.

2.	Thereafter, schedule the Veteran for 
a VA examination by a psychologist 
or a psychiatrist to determine the 
identity and etiology of any 
psychiatric disorder that may be 
present to include posttraumatic 
stress disorder (PTSD) or a panic 
disorder.  All indicated 
evaluations, studies, and tests 
deemed necessary by the examiner 
should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with 
the claims file.  The examiner is 
requested to provide an opinion on 
whether the Veteran has PTSD and if 
so, what stressors are linked to his 
PTSD.  If the examiner determines 
that the Veteran does not have PTSD, 
but he has another psychiatric 
disorder, such as a panic disorder, 
the examiner is requested to provide 
an opinion on whether that 
psychiatric disorder is related to 
military service.  The examiner 
should provide a complete rationale 
for all conclusions reached.  Please 
send the claims folder to the 
examiner for review in conjunction 
with the examination.

3.	Upon completion of the foregoing and 
any other development deemed 
necessary, the RO should 
readjudicate the Veteran's service 
connection claims for hearing loss 
and a psychiatric disorder to 
include PTSD and/or panic disorder, 
based on a review of the entire 
evidentiary record.  If the benefits 
sought on appeal remains denied, the 
RO should provide the Veteran and 
his representative with a 
supplemental statement of the case 
and the opportunity to respond 
thereto.  Thereafter, subject to 
current appellate procedure, the 
case should be returned to the Board 
for further consideration, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


